Citation Nr: 1102565	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-40 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.

2.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from April 1945 to August 
1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In June 2003, the RO determined that service connection was 
not warranted for bilateral hearing loss; the Veteran was 
notified thereof and provided his appellate rights by letter 
dated in June 2003, but did not appeal the determination, and the 
decision is final.  

2.  In April 2007, the Veteran sought to reopen the claim of 
entitlement to service connection for hearing loss.

3.  The evidence received subsequent to the June 2003 rating 
decision which denied service connection for bilateral hearing 
loss is not duplicative of evidence previously submitted and the 
evidence, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.

4.  In June 2003, the RO determined that service connection was 
not warranted for tinnitus; the Veteran was notified thereof and 
provided his appellate rights by letter dated in June 2003, but 
did not appeal the determination, and the decision is final.  

5.  In April 2007, the Veteran sought to reopen the claim of 
entitlement to service connection for tinnitus.

6.  The evidence received subsequent to the June 2003 rating 
decision which denied service connection for tinnitus is not 
duplicative of evidence previously submitted and the evidence, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.

7.  There is no competent evidence linking currently existing 
bilateral hearing loss to the Veteran's active duty service nor 
is there competent medical evidence documenting the presence of 
sensorineural hearing loss for VA purposes within one year of the 
Veteran's service discharge.

8.  There is no competent evidence linking currently existing 
tinnitus to the Veteran's active duty service in any way.


CONCLUSIONS OF LAW

1.  The June 2003 rating decision that denied service connection 
for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 
2002).

2.  The evidence received since the June 2003 rating decision 
that denied service connection for bilateral hearing loss is new 
and material, and the claim for that benefit has been reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The June 2003 rating decision that denied service connection 
for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002).

4.  The evidence received since the June 2003 rating decision 
that denied service connection for tinnitus is new and material, 
and the claim for that benefit has been reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

5.  Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's military service, and sensorineural hearing loss 
may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

6.  Tinnitus was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. § 3.303, (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and assistance 
provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims 
folder, the Board finds that the appellant has been notified of 
the applicable laws and regulations which set forth the criteria 
for entitlement to VA benefits.  Specifically, the discussions in 
May 2007, February 2009, April 2009 and  September 2009 VCAA 
letters have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits sought 
and adjudicated by this claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no useful 
purpose would be served by delaying appellate review to send out 
additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See Dingess/Hartman, 
supra.

In the present appeal, the Veteran was provided with notice of 
what types of information and evidence were needed to 
substantiate his claims as well as notice of the types of 
evidence necessary to establish effective dates or disability 
evaluations for the issues on appeal in the May 2007 letter.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a special 
type of evidence-evidence that is both new and material.  The 
terms "new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when providing 
the notice required by the VCAA it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify the 
requirement that VA must provide a claimant notice of what is 
required to substantiate each element of a service- connection 
claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Accordingly, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify the 
claimant of the evidence and information that is necessary to 
establish his or her entitlement to the underlying claim for the 
benefit sought.  The appellant was provided with proper notice as 
required by Kent in the May 2007 letter.  To the extent that this 
notice was deficient in any way, the Board notes as set out 
below, that it has been determined that new and material evidence 
has been received and the claims have been reopened.  The Veteran 
was not prejudiced by any failure to provide complete Kent 
notification.  

In this case, the RO's decisions came before complete 
notification of the Veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the VCAA 
notice in this case was harmless error for the reasons specified 
below.  Subsequent to the rating decisions on appeal, the RO did 
provide notice to the claimant regarding what information and 
evidence was needed to substantiate the claims and the Veteran 
has had the chance to submit evidence in response to the VCAA 
letters.  Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on the claims decided herein has been accomplished and 
that adjudication of the claims, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

Furthermore, the Board finds that there has been compliance with 
the assistance provisions set forth in the new law and 
regulation.  The Board finds the requirements of 38 C.F.R. § 
3.159(c)(4) have been met.  

No VA examination has been conducted with regard to the tinnitus 
and hearing loss claims.  As set out below, the Veteran has 
indicated that his hearing loss and tinnitus began subsequent to 
his active duty service.  He has also indicated that the hearing 
loss and tinnitus began during active duty.  The service 
treatment records are missing and presumed lost.  A VA 
examination to determine the etiology of the Veteran's hearing 
loss and tinnitus would not be probative based on the lack of 
credibility associated with the Veteran's self-reported medical 
history nor are there any contemporaneous medical documents from 
around the time of the Veteran's discharge which would could 
provide objective evidence of hearing loss and tinnitus upon 
which an etiology opinion could be based.  Any opinion based upon 
the Veteran's self-reported history will not be probative due to 
the conflicting statements provided by the Veteran and the 
corresponding lack of credibility the Board places on the 
Veteran's self-reported history.  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).   
No additional pertinent evidence has been identified by the 
appellant as relevant to the issues adjudicated by this appeal.  
Under the circumstances of this particular case, no further 
action is necessary to assist the appellant.

Competency and Credibility

The appellant can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing decreased hearing and 
tinnitus.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the appellant as a lay person has not been 
shown to be capable of making medical conclusions; thus, his 
statements regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  See Duenas v. Principi, 18 
Vet. App. 512, 520 (2004).  A layperson is generally not capable 
of opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998).  While the appellant is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one type 
of evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving "veins 
that are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily identifiable 
features, the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  The 
Court found the veteran's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

Although the appellant is competent in certain situations to 
provide a diagnosis of a simple condition such as varicose veins, 
the appellant is not competent to provide evidence as to more 
complex medical questions and is not competent to provide an 
opinion as to the etiology of any currently existing disorder 
hearing loss and/or tinnitus.  See Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).  


Whether new and material evidence has been received to reopen the 
claims of entitlement to service connection for bilateral hearing 
loss and tinnitus.  

In November 2001, the Veteran submitted claims of entitlement to 
service connection for hearing loss and tinnitus.  He indicated 
on his application of compensation that the disabilities began in 
1947.  

In March 2003, the RO denied service connection for tinnitus and 
hearing loss.  The Veteran was informed of the March 2003 
decision and his procedural and appellate rights via 
correspondence dated the same month.  The Veteran did not appeal 
the denials of service connection for hearing loss and tinnitus.  
Those decisions are final.  38 U.S.C.A. § 7105.  

In April 2003, the Veteran submitted a letter requesting 
reconsideration of the March 2003 rating decision.  In June 2003, 
the RO again denied service connection for bilateral hearing loss 
and tinnitus.  The Veteran was informed of the April 2003 
decision and his procedural and appellate rights via 
correspondence dated the same month.  The Veteran did not appeal 
the denials of service connection for hearing loss and tinnitus.  
Those decisions are final.  38 U.S.C.A. § 7105.  

In April 2007, the Veteran submitted additional claims of 
entitlement to service connection for tinnitus and hearing loss.  
In August 2007, the RO sent the Veteran a letter indicating that 
the claims had been denied but the correspondence did not 
indicate what claims had been denied.  The August 2007 letter did 
not constitute notice of an August 2007 denial of the Veteran's 
claims.  The claims were still outstanding at this point.  

In April 2009, the RO again denied the claims of entitlement to 
service connection for hearing loss and tinnitus, finding that 
new and material evidence had not been submitted.  The Veteran 
has perfected appeals with the denials included in the April 2009 
rating decision.  

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  If new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, VA shall reopen the claim and review it on a 
de novo basis.  Manio v. Derwinski, 1 Vet. App 145 (1991).  

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The evidence received subsequent to the prior final rating 
decision is presumed credible for the purposes of reopening the 
claim unless it is inherently false or untrue, or it is beyond 
the competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the June 2003 rating 
decision which denied service connection for hearing loss and 
tinnitus consists of a statement from the Veteran, VA medical 
records, the report of a VA audiological examination conducted in 
October 2001 and service personnel records.  The RO denied 
service connection for hearing loss and tinnitus holding that the 
conditions were neither incurred in or aggravated by active duty.  
The RO held that the noise exposure the Veteran had for many 
years working in a factory outweighed the one year of non-combat 
military noise exposure while in the Navy.  

The evidence added to the record subsequent to the June 2003 
rating decision which denied service connection for hearing loss 
and tinnitus consists of statements from the Veteran, VA medical 
records and a statement from a private audiologist.  Of this 
evidence, the most significant is the report from the private 
audiologist.  

In January 2009, the private health care provider wrote that she 
had evaluated the Veteran.  The Veteran reported a history of 
noise exposure during active duty being exposed to the firing of 
5 inch guns.  The Veteran reported that he had had tinnitus and 
temporary threshold shifts after these exercises.  After service, 
the Veteran worked in a factory but denied significant noise 
exposure.  He reported constant tinnitus ever since leaving the 
service.  The author reported that testing revealed mild to 
profound sensorineural hearing loss for the right ear and 
moderate to profound sensorineural hearing loss for the left ear.  
The author wrote that it was documented in histopathology 
literature that the outer hair cell damage in the cochlea occurs 
prior to an individual ever showing a threshold shift on an 
audiogram.  Therefore, it was the author's opinion that it is 
more likely than not that the Veteran's hearing loss and tinnitus 
were related to military noise exposure and may have worsened as 
a civilian.  The Board finds this evidence is new and material.  
It is new as it was not of record at the time of the prior final 
denials.  It is also material in that is provides evidence of a 
link between active duty noise exposure and the Veteran's 
reported tinnitus and hearing loss.  


Entitlement to service connection for hearing loss and tinnitus 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In the case of a 
veteran who engaged in combat with the enemy in active service 
with a military, naval, or air organization of the United States 
during a period of war, the Secretary of VA shall accept as 
sufficient proof of service-connection of any disease or injury 
alleged to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2009).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection for organic diseases of the nervous system, 
such as a sensorineural hearing loss, may also be established on 
a presumptive basis by showing that the disease manifested itself 
to a degree of 10 percent or more within one year from the date 
of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures threshold hearing levels (in decibels) over a 
range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).

The determination of whether an appellant has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski 
v. Nicholson, 21 Vet. App. 174 (2007).  For the purposes of 
applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

Initially, the Board notes that there is competent evidence of 
record of the current existence of hearing loss for VA purposes.  
At the time of an October 2001 VA audiological evaluation, pure 
tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
55
75
80
Not 
reported
90
LEFT
70
80
85
Not 
reported
90

Speech recognition scores of 55 for the right ear and 65 for the 
left ear were assigned.  

There is also competent evidence of the current existence of 
tinnitus.  In the January 2009 letter, a private audiologist 
reports that the Veteran was diagnosed as having tinnitus.  

Significantly, while there is competent evidence of the current 
existence of hearing loss and tinnitus, there is no competent 
evidence of record linking the currently existing hearing loss 
and tinnitus to the Veteran's active duty service.  

The only medical evidence of record which attempts to link 
hearing loss and/or tinnitus to the Veteran's active duty service 
is the January 2009 evidence from the private audiologist.  The 
audiologist wrote that the Veteran reported a history of noise 
exposure during active duty, being exposed to the firing of 5 
inch guns and that he had had tinnitus and temporary threshold 
shifts after these exercises.  The Veteran further reported that, 
after service, he worked in a factory but denied significant 
noise exposure.  He reported constant tinnitus ever since leaving 
the service.  The private audiologist noted that audiological 
testing revealed mild to profound sensorineural hearing loss for 
the right ear and moderate to profound sensorineural hearing loss 
for the left ear.  The audiologist wrote that it was documented 
in histopathology literature that the outer hair cell damage in 
the cochlea occurs prior to an individual ever showing a 
threshold shift on an audiogram.  Therefore, it was the author's 
opinion that it is more likely than not that the Veteran hearing 
loss and tinnitus were related to military noise exposure and may 
have worsened as a civilian.  

The Board finds the January 2009 letter is insufficient upon 
which to base a grant of service connection for hearing loss 
and/or tinnitus.  The opinion is based on the Veteran's self-
reported history of experiencing hearing loss and tinnitus after 
being exposed to the firing of 5 inch guns on board his ship.  
Significantly, this self-reported history by the Veteran is 
contradicted by his earlier allegation of the start of his 
hearing loss and tinnitus.  At the time of the submission of the 
Veteran's original application for compensation, which was 
received in November 2001, the Veteran expressly indicated that 
his hearing loss and tinnitus began in 1947 which is after the 
Veteran's discharge in August 1946.  The Veteran's annotation on 
his original application for compensation is direct without any 
other interpretation possible.  It is not apparent to the Board 
why the Veteran would indicate on his application for 
compensation that the disorders began in 1947 if, in fact, they 
actually were present during active duty.  The Board notes the 
Veteran accurately reported his dates of military service in the 
November 2001 claim.  The Court has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated account 
is of no probative value.  See, e.g., Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

The Board notes that, at the time of the October 2001 VA 
audiological examination, the Veteran reported he first noticed 
hearing loss many years prior.  He reported exposure during 
military service to guns.  He also reported noise exposure in a 
factory but did not feel that this was too loud.  The Veteran 
reported that he had lost most of his hearing after he retired.  
This statement does not contradict the Veteran's report of the 
beginning of the hearing loss and tinnitus starting after his 
discharge.  Military noise exposure was reported but the evidence 
does not indicate that the hearing loss and tinnitus began during 
active duty.  

It is not apparent to the Board why the Veteran would wait until 
more than 50 years after his discharge to submit a claim for 
hearing loss and tinnitus if the disability was present, as 
alleged by the Veteran, from active duty onward.  The Veteran did 
not address this gap.  The Board finds this evidence weighs 
against a finding that the Veteran has had hearing loss and 
tinnitus since his discharge from active duty.  

Other than the report of the January 2009 private audiological 
evaluation, there is no competent evidence of record which links 
currently existing hearing loss and/or tinnitus to the Veteran's 
active duty service on a direct basis.  As set out above, the 
Veteran is competent to report he experienced hearing loss and 
tinnitus.  However, his credibility is undermined by his 
allegations advanced in November 2001 which indicated that his 
hearing loss and tinnitus began after his discharge.  The Veteran 
is not competent to provide an opinion regarding the etiology of 
his hearing loss and/or tinnitus.  

There is no competent evidence of record documenting the current 
existence of hearing loss for VA purposes within one year of 
discharge.  Service connection is not warranted for hearing loss 
on a presumptive basis.  

After reviewing the totality of the relevant evidence, the Board 
is compelled to conclude that the preponderance of such evidence 
is against entitlement to service connection for hearing loss and 
tinnitus.  It follows that there is not a state of equipoise of 
the positive evidence with the negative evidence to permit a 
favorable determination pursuant to 38 U.S.C.A. § 5107(b).

						(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been received, the claims of 
entitlement to service connection for bilateral hearing loss and 
tinnitus have been reopened.  The appeals are granted to that 
extent only.

Service connection for bilateral hearing loss is not warranted.  
The appeal is denied.

Service connection for tinnitus is not warranted.  The appeal is 
denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


